Case 3:18-cv-00667-CHB-CHL Document 50 Filed 02/05/19 Page 1 of 1 PageID #: 677




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

   WEST AMERICAN INSURANCE                            )
   COMPANY, et al.,                                   )
                                                      )         Civil Action No. 3:18-CV-667-CHB
             Plaintiffs,                              )
                                                      )
   v.                                                 )       ORDER OF DISMISSAL OF
                                                      )    DEFENDANT BTM ENGINEERING,
   PEAK CONSTRUCTION, INC., et al.,                   )      INC., WITHOUT PREJUDICE
                                                      )
             Defendants.                              )

                                         ***    ***       ***    ***
        This matter is before the Court on Plaintiffs’ and Defendant BTM Engineering, Inc.’s,

 Agreed Order of Partial Dismissal of Defendant BTM Engineering, Inc. [R. 48]. Having

 reviewed the Agreed Order, and the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.        Plaintiffs’ claims against Defendant BTM Engineering, Inc., are

 VOLUNTARILY DISMISSED WITHOUT PREJUDICE. BTM Engineering, Inc., has

 agreed to be bound by the final ruling of this Court as it relates to coverage for Peak

 Construction, Inc.



          February 5, 2019




 cc:    Counsel of Record




                                                 -1-
